Citation Nr: 1711964	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-43 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for left leg varicose veins.

2. Entitlement to service connection for left leg venous insufficiency, claimed as a bad valve.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  

This matter comes before the Board of Veteran's Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This claim was previously remanded by the Board in October 2012 and April 2013.  In April 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A hearing transcript is associated with the claims file.

In October 2014, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion for remand for further development.  The case was again remanded by the Board in July 2016 for further development and readjudication.  The case has since returned to the Board for appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's preexisting left leg varicose vein disability was not aggravated in service.

2. The preponderance of the evidence shows that a left leg venous insufficiency was not manifest in service, and it did not manifest until years after the appellant's active duty service.


CONCLUSIONS OF LAW

1. Left leg varicose veins existed prior to service and the disorder was not aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2. A left leg venous insufficiency was neither incurred nor aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Generally, to be awarded service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 
38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Varicose Veins

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  Id.  

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded to combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  Id.  

The Veteran was noted to have left leg varicosities at his May 1977 entrance examination, but they were not considered disabling. 

While the Veteran was treated for left leg peroneal palsy and a left toe disability in August 1979, there is no record of treatment for either varicose veins or venous insufficiency during his active duty service.  There is no note or evidence of any aggravation of his varicose veins at his separation examination.  Therefore, the presumption of aggravation does not apply. See 38 C.F.R. § 3.306.

The Veteran was admitted to the emergency room for a panic attack in December 1997.  The Veteran noted that he had a long history of bad left leg varicose veins.  He reported a history of left leg pain and calf tenderness over the prior two days.  A Doppler study revealed that the left leg had a posterior popliteal thrombus that had recanalized and appeared to be stable.  The diagnosis was a venous thrombus of the left leg.  Dr. P.E.C. stated there was no evidence of an acute deep vein thrombosis, but there was evidence of an old thrombus involving the left popliteal vein that had partially recanalized.  The Veteran was prescribed a course of blood thinners.  

In February 1998, a venous duplex scan conducted at the Nebraska Heart Institute noted a chronic non-occlusive deep vein thrombosis in the left popliteal vein.  There was also evidence of venous valvular incompetence in the left common femoral and greater saphenous veins.  

A workers' compensation record in December 1998 notes the presence of a blood clot in the Veteran's left leg.  

In May 1999, the Veteran was noted to require frequent changes of position and no sitting over 30 minutes without such changes due to his varicose veins.  That same month, Dr. S.H.T. performed a venous duplex scan which revealed no evidence of deep vein thrombosis, but did show valvular incompetency of the left greater saphenous vein.  

The Veteran continued to have related symptoms such as pain and swelling in the left leg.  In a March 2004 record, the Veteran was noted to take baby aspirin and that he was seeking to continue his use of a compression support stocking.  

The Veteran asked his VA treating physician, Dr. R.L.W., to give a statement connecting his left leg disabilities to his service.  In January 2012, the doctor noted that he did not have access to the Veteran's military medical records but stated that "it is certainly possible that a paratrooping [injury] could result in a deep venous thrombosis. When a deep venous thrombosis eventually canalizes, the valves that prevent backward flow are destroyed, causing venous insufficiency." 

The Veteran was afforded a VA examination in July 2013.  The examiner diagnosed resolved deep vein thrombosis, venous insufficiency with valvular incompetence with reflux, and varicose veins.  The examiner noted that the Veteran did not recall or remember his varicose veins worsening or when they became worse.  The Veteran reported that at present, his left leg was considerably worse than it was when he was in the military service.  The Veteran stated to the examiner that he had not looked at or measured the varicosities and could not describe a time frame in which the varicose veins to the left leg worsened.  

The examiner noted left lower extremity varicosities that were visible and palpable in the thigh, as well as below the knee.  The Veteran reported leg swelling, as well as some pain, heaviness, and achiness.  He occasionally took Tylenol or ibuprofen, but otherwise utilizes rest and elevation and activity limitation to alleviate any pain or discomfort to the left lower extremity.  The examiner noted no history of pulmonary embolism or any other embolic event associated with the left leg deep vein thrombosis, but did note the history of left leg peroneal nerve palsy while the appellant was on active military duty.  The Veteran attributed the palsy to being on a long transport flight after participating in mountain training.  The examiner noted that the Veteran's peroneal nerve palsy residuals, which had included a foot drop, had resolved.  The examiner opined that the appellant's varicose veins did not worsen because of military service finding that the Veteran could not recall a time when he remembered the varicosities being worse until 1997.  The examiner noted that the appellant did not receive treatment for varicose veins in service and there was no medical basis to conclude that there was any aggravation of the left leg varicose vein disorder during the appellant's service beyond the natural progression of the disease.


Venous Insufficiency

The Veteran was treated for left leg peroneal palsy and a left toe disability in August 1979 during service, but there is no record of treatment for venous insufficiency or deep vein thrombosis.  

The Veteran's post-service left leg medical history is described above, including the June 2013 VA examination findings.  At that examination, the examiner stated "deep venous thrombosis can be associated with the development of chronic venous insufficiency.  Furthermore, varicose veins can be found associated with venous insufficiency of a chronic nature."  He concluded that the Veteran's deep vein thrombosis which was discovered in 1997 contributed to the current disability noted on the examination.  

The examiner opined that it would require resort to mere speculation to determine the exact time when the Veteran's left leg deep venous system thrombosis occurred.  The examiner found that it was reasonable to assume that it was of a chronic nature, but there was no specific objective medical evidence that a deep vein thrombosis had been present since 1979.  The examiner further found that if, in fact, deep vein thrombosis contributed to a venous insufficiency resulting in the varicose veins, then it would be reasonable to assume that there would be some increase in the varicosity of left leg.  That is, if the original left leg varicose vein was not caused by a deep vein thrombosis to begin with - if the deep vein thrombosis actually caused the original left leg varicose vein, then the onset would be prior to entry into military service given that there was a varicose vein of left leg noted on his entrance examination of 1977.  The examiner found no evidence that there was a significant increase in the varicose vein of the left leg during his time on active military duty. 

This examiner also found no objective evidence to state with any degree of medical certainty that the onset of the Veteran's left leg deep vein thrombosis occurred while on active military duty.  The Veteran was unable to provide a history of the onset of any worsening of the varicose veins or worsening of the leg swelling, nor was he able to give any history of any symptoms consistent with an acute deep vein thrombosis that may help provide a clearer time frame as to the onset of his left leg deep vein thrombosis.  The examiner noted that it was well established that deep vein thrombosis can develop without symptoms, and it was apparent that that was likely the case in this Veteran.  The examiner, however, still found no reliable evidence that the Veteran's left leg deep vein thrombosis first occurred or had it onset during the appellant's active duty.  The examiner opined that it was less likely that deep vein thrombosis was due to, the result of, or related to the Veteran's service, including due to his left leg peroneal palsy, long flights on troop transports, or to any other aspect of his service. 

The examiner provided these opinions finding that there was a lack of medical evidence or objective findings to suggest the onset of the deep vein thrombosis or the venous insufficiency as occurring (or worsening) while on active military duty.  This finding was based on the appellant's description of his history of symptoms and the documentation of a varicose vein that was present at his service entrance.  The Veteran was noted to have reported that the varicose vein had not changed in any significant manner by the time he was released from active military duty in 1980. Furthermore, the significant time lapse between his 1980 service discharge and the discovery of the deep vein thrombosis in the 1997-1998 time frame would argue against a deep vein thrombosis as having occurred in the 1977 to 1980 time frame. 

The examiner noted that based on vascular studies from July 2013, there is no current evidence of left leg deep vein thrombosis.  

At his April 2014 hearing, the Veteran stated that his left leg varicosities were noted at service entrance, but that he had never had previous problems with it and indeed had been unaware of it.  The appellant stated that in service, he was on 8-10 hour flights during which he did not get up at all.  He recalled first noticing something was wrong with his leg when he disembarked and suffered from a foot drag and altered gait.  He noted treatment in service for this injury.  The Veteran described his discovery of the deep vein thrombosis as noted above, but stated that his doctors at the Heart Institute and VA told him that it was from his long flights in service.  

The Veteran is competent to describe his symptoms and the treatment he has received.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, he may be competent to report what he was told by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n.4 (Fed. Cir. 2007).  However, in this case, the Veteran's statements asserting that doctors have related his deep vein thrombosis to active service have less probative value than VA examination reports and opinions, in which VA examiners were unable to find support for a relationship to service.  The Veteran's assertions constitute indirect evidence regarding medical findings supporting a relationship to service; he may have misremembered or misunderstood what he was told, or may otherwise be misrepresenting what he was told in support of the claim.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  By contrast, the VA medical opinions are of record, they may be directly reviewed, and they are supported by thorough explanations specific to the Veteran's medical history.  Accordingly, they outweigh the above statements by the appellant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Furthermore, the opinions from the Veteran's doctors in the claims file either address deep vein thrombosis in general terms, such as that of Dr. R.L.W., or decline to render an opinion on the issue at all, such as those of the VA physician, Dr. J.J.  Thus, they do not support a relationship to service.

While lay testimony may be competent as to the cause or etiology of a disability, the determination in this case is too medically complex to be made based on lay person alone.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's own opinion addressing the etiology of his current left leg circulatory disorder and its relationship, if any, to service does not constitute competent evidence on this issue, as he does not have a medical background or education.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, it lacks probative value and is outweighed by the VA examiners' opinions finding against a relationship to service. 

At the hearing, the appellant's representative argued that VA should not rely upon opinions from physician's assistants because they do not possess the proper knowledge and expertise.  The Board need not address the merits of that argument given that the VA medical opinions on which the Board is relying were authored by physicians. 

Here, the evidence shows the Veteran's varicose veins preexisted service, but there was no change seen in their nature during service, and therefore the examiner opined that they were not related to service.  The same examiner opined that the Veteran's venous insufficiency was likely caused by deep vein thrombosis discovered in 1997.  The examiner was unable to find any evidence to show the deep vein thrombosis was incurred in service and the Veteran was unable to state when his left leg symptoms worsened.  Dr. R.L.W.'s statement merely generalized that a deep vein thrombosis could be caused by paratrooping and did not address the Veteran's condition specifically.  Furthermore, Dr. R.L.W. did not have access to the appellant's service treatment records or support his opinion with any rationale.  Dr. R.L.W.'s use of conditional words like "possible" and "could" is too speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).

Given that the preponderance of the most probative evidence is against the claims, the benefits sought on appeal are denied.

In making this decision the Board notes that the Veteran underwent surgery for perirectal abscess in 1981, during a period of active duty for training.  The appellant asserts that this surgery caused left peroneal nerve paralysis while in service, and that his inservice history of long flights with limited mobility and wearing tight gear were risk factors that may have caused him to have deep venous thrombosis. The Veteran's claims are that his deep venous thrombosis may have caused left leg insufficiency and varicose veins. 

In November 2016, however, a VA examiner opined that the presence of risk factors for deep venous thrombosis, including surgery, immobility, and peroneal nerve paralysis, did not indicate that the appellant's deep venous thrombosis was more likely than not to have occurred.  Although the examiner used the phrase "more likely than not," it is clear from a review of his entire discussion that the examiner found it less likely than not that the Veteran's deep venous thrombosis was due to such risk factors.  Specifically, the examiner rationalized that the Veteran's main risk for deep venous thrombosis was his pre-existing venous disease as evidenced by pre-service varicose veins.  The examiner also observed that peroneal nerve palsy could possibly be due to deep vein thrombosis.  The Board notes that this would suggest that deep vein thrombosis could be a risk factor for peroneal nerve palsy, rather than the other way around. 

With regard to the pre-existing venous disease, the examiner opined that it was more likely than not that the appellant's varicose veins were present prior to service and less likely than not that his varicose veins were incurred in or aggravated during service.  The examiner noted that it was quite clear that the Veteran had incompetent veins in his left leg prior to induction.  The examiner also stated that the finding of moderately severe venous varicosities is clear evidence of serious venous disease with incompetent venous valves prior to entering service.  

The examiner stated that while it was possible that an episode of deep venous thrombosis could have occurred while on active duty, the Veteran's service treatment records do not reveal evidence of such occurrence.  In this regard, the examiner stated that the Veteran was seen and medically evaluated numerous times on active duty with no findings of deep venous thrombosis, and that the separation examination revealed no evidence of aggravation during active duty.  The examiner found that "more importantly," the main risk factor for developing deep venous thrombosis during active service and subsequently would have been the pre-existing venous disease.

With regard to post-phlebitic syndrome, the examiner noted that the expected natural history of the Veteran's pre-existing varicose veins would include common progression for post-phlebitic syndrome as seen in the Veteran's case.  The examiner thus opined that post-phlebitic syndrome was less likely than not incurred in or aggravated by service, and more likely than not caused by venous disease which was present prior to service as evidenced by moderately severe venous varicosities noted on his induction exam.  Finally, the examiner noted that clinical manifestations of post-phlebitic syndrome did not develop until many years after service separation. 

The examiner also reviewed the private medical opinions, and stated that he supported the opinions of Dr. D.M. and Dr. G, who determined that appellant has serious venous disease.  The examiner agreed with Dr. G's notations that the Veteran's disease was present for almost his entire adult life, and was possibly congenital.  It is evident from the examiner's discussion that he did not find that Dr. D.M. and G's opinions supported a relationship to service. 

With regard to the peroneal palsy/Zenker's paralysis, service connection for this disability was recently granted in a March 2017 rating decision.  

In support of the claims on appeal, the Veteran submitted a Wikipedia article titled "Zenker's paralysis."  This article states, in part, that tenuous vascular supply is a possible factor that can cause damage to the peroneal nerve.  In a May 2016 statement submitted with this article, the appellant wrote that "tenuous vascular disease" means "'weak, thin, insubstantial' blood supply."  The Veteran also marked with an asterisk a section of the article stating that blood clots can cause prolonged pressure on the nerve.  

The Board finds that this article does not support the claim of entitlement to service connection for left leg varicose veins or left leg venous insufficiency, including under a secondary theory of service connection.  38 C.F.R. § 3.310.  It does not suggest that peroneal nerve damage can cause or aggravate a venous condition, including deep venous thrombosis and varicose veins.  If anything, it suggests the opposite.  The November 2016 VA examiner stated that he reviewed the claims file, which would include this article.  As discussed above, the VA examiner found that the deep vein thrombosis was more likely due to the Veteran's pre-existing varicose veins, for which service connection is not established, and less likely related to peroneal nerve palsy or other factors.  Accordingly, the preponderance of the evidence weighs against a relationship between these two conditions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  Hence, they must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for left leg varicose veins is denied.  

Entitlement to service connection for left leg venous insufficiency is denied.   




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


